Appeal by employer and its insurance carrier from an award of disability compensation. Claimant suffered an injury in the nature of a subarachnoid hemorrhage and a left hemiplegia. The only issue presented is causal relation. Claimant fell from an airplane jig eight or nine feet from the floor on December 14, 1949, striking his head. He was unconscious for a short period, went to the first-aid room, but thereafter continued work. On February 22, 1950, while assisting another man in carrying a barrel of cinders at his home, claimant sustained the subarachnoid hemorrhage, followed by the left hemiplegia. While the medical evidence is in some respects conflicting, there is evidence of symptoms following the December 14, 1949, accident, and ample medical testimony to support a finding that the subsequent attack was causally connected with that accident. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.